Fourth Court of Appeals
                                San Antonio, Texas
                                     January 14, 2019

                                   No. 04-17-00688-CV

                           Jose CORRO and Concepcion Corro,
                                     Appellants

                                            v.

       Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                     Appellees

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 16-06-23689-CV
                       Honorable H. Paul Canales, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Motion for Rehearing or Rehearing En
Banc is hereby GRANTED. Time is extended to January 14, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court